1810 E. Sahara Avenue, Suite 1495 Las Vegas, NV 89104 U.S. Securities & Exchange Commission January 22, 2013 Division of Corporate Finance treet NE Washington, D.C. 20549 Attn: Mr. Tom Kluck, Legal Branch Chief Re: Green Living Concepts Inc. Registration Statement on Form S-1 Filed January 3, 2013 File No. 333-183659 Dear Mr. Kluck, Further to recent communications with Ms. Folake Ayoola concerning the deficiencies in our Registration Statement on Form S-1, we have updated our disclosure of the key income statement amounts in a table on page 6 of our Registration Statement by providing cost of revenue data within the table. Sincerely, /s/ Semyon Erenburg Semyon Erenburg President
